 1

 2
                                 UNITED STATES DISTRICT CCOURT
 3

 4                                        DISTRICT OF NEVADA

 5

 6   RICKIE L. HILL,                              ) Case No.: 3:15-CV-00038-RCJ-CBC
                                                  )
 7                                                ) ORDER
                            Plaintiff,            )
 8                                                )
     vs.                                          )
 9                                                )
     C. ROWLEY, et al.,                           )
10                                                )
                            Defendants.           )
11                                                )
                                                  )
12

13
           Before the Court is the Report and Recommendation of United States Magistrate
14
     Judge (ECF No. 901) entered on September 26, 2018, recommending that the Court
15
     deny Plaintiff’s motions (ECF Nos. 69, 70, 77, 83, 84 and 89). On October 9, 2018,
16

17   Plaintiff filed Objections to Magistrate Judge’s Report and Recommendation (ECF No.

18   92) and Defendants filed a Response to Plaintiff’s Objections to Magistrate Report and
19
     Recommendation (ECF No. 93) on October 10, 2018.
20
           The Court has conducted its de novo review in this case, has fully considered the
21

22
     objections of the Plaintiff, the pleadings and memoranda of the parties and other

23   relevant matters of record pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule IB 3-2.
24   The Court determines that the Magistrate Judge’s Report and Recommendation (ECF
25
     No. 90) entered on September 26, 2018 should be ADOPTED and ACCEPTED.
26

27

28         1   Refers to Court’s docket number.



                                                  ORDER - 1
 1         IT IS HEREBY ORDERED that Plaintiff’s motions (ECF Nos. 69, 70, 77, 83, 84
 2
     and 89) are DENIED.
 3
           IT IS SO ORDERED.
 4
                                             Dated this 24TH Day of October, 2018.
 5

 6

 7
                                             ROBERT C. JONES
 8
                                             Senior District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                            ORDER - 2
